Case 4:20-cv-00216-GKF-FHM Document 2 Filed in USDC ND/OK on 05/20/20 Page 1 of 2




                                    IN THE UNITED STATES DISTRICT COURT
                                  FOR THE NORTHERN DISTRICT OF OKLAHOMA

   1) EPHRAIM H. LIRA,                                                       )
                                                                             )
                                      Plaintiff,                             )
                                                                             )
   v.                                                                        )        Case No.: 20-CV-00216-GKF-FHM
                                                                             )
   1) WHATABURGER RESTAURANT,                                                )        Attorneys’ Lien Claimed
   LLC, a limited liability company,                                         )        Jury Trial Demanded
                                                                             )
                                      Defendant.                             )

                                                                COMPLAINT

             COMES NOW Plaintiff and for his claim and cause of action against Defendant

  states and alleges:

  1.         Plaintiff, Ephraim H. Lira, is a resident of Tulsa County, Oklahoma.

  2.         Defendant, Whataburger Restaurant, LLC, is a limited liability company doing

             business in the State of Oklahoma.

  3.         Plaintiff invokes the jurisdiction of this court under 28 U.S.C. § 1331, in that this

             action arises under the Family and Medical Leave Act of 1993, as amended

             (“FMLA”), 29 USC §§ 2601 et seq., and regulations promulgated thereunder.

  4.         At all times material herein, Defendant has acted by and through its agents,

             servants and employees who were acting within the scope of their agency,

             service and employment.

  5.         At all times material herein, Defendant has been subject to the provisions of the

             FMLA and Plaintiff, in his employment with Defendant, was protected by same.

  6.         Plaintiff was an employee of Defendant until January 29, 2019, when he was

             terminated by Defendant in retaliation for exercising his rights under the FMLA
  2020-05-20 11:45 am
  \\Ffh-vm-dc\company\Clients\OPEN\Kathy\FWF\LIRA, Ephraim H. (19-0097)\complaint.wpd/vs                        Page 1
Case 4:20-cv-00216-GKF-FHM Document 2 Filed in USDC ND/OK on 05/20/20 Page 2 of 2




             and in violation of FMLA protections, including time off, time to furnish medical

             information and otherwise.

  7.         As a result, Plaintiff has lost wages and benefits and been otherwise damaged.

             WHEREFORE, premises considered, Plaintiff prays for judgment against

  Defendant in the sum of $150,000, an equal amount in liquidated damages, interest,

  reinstatement to his job position, equitable relief, and such other and further relief to

  which Plaintiff is deemed entitled.

                                                                       Respectfully submitted,

                                                                       FRASIER, FRASIER & HICKMAN, LLP


                                                                       By:         /s/Frank W Frasier
                                                                                   Frank W Frasier, OBA #17864
                                                                                   Maureen M. Johnson, OBA #21750
                                                                                   1700 Southwest Blvd.
                                                                                   Tulsa, OK 74107
                                                                                   Phone: (918) 584-4724
                                                                                   Fax: (918) 583-5637
                                                                                   E-mail: frasier@tulsa.com




  2020-05-20 11:45 am
  \\Ffh-vm-dc\company\Clients\OPEN\Kathy\FWF\LIRA, Ephraim H. (19-0097)\complaint.wpd/vs                       Page 2
